Title: To George Washington from Major General Horatio Gates, 24 March 1779
From: Gates, Horatio
To: Washington, George


Sir
Boston 24th March 1779.
By return of the Express who carried Your Excellencys letters to General Sullivan, I received the following Answer to my Letter to Him by That conveyance; “I shall immediately write to General Washington, his Answer may perhaps enable me to determine whether I shall undertake The Expedition, or not:” in consequence of This Answer, I remain here, until I know the result of Your Excellencys Determination in this matter—I am Sir Your Excellencys most Obedient Servant
Horatio Gates
